             Case 1:13-cv-08580-GWG Document 179 Filed 07/17/19 Page 1 of 1


   ANDERSON KILL P.C.
                                                     Attorneys and Counselors at Law
   1251 AVENUE OF THE AMERICAS  NEW YORK, NY 10020
   TELEPHONE: 212-278-1000  FAX: 212-278-1733
   www.andersonkill.com
                                                                              Vivian Costandy Michael, Esq.
                                                                                 Vmichael@andersonkill.com
                                                                                              212-278-1190



   Via ECF and FedEx Overnight Mail                                                     July 17, 2019

   Hon. Gabriel W. Gorenstein
   Chief U.S. Magistrate Judge
   Daniel Patrick Moynihan
    United States Courthouse
   500 Pearl Street
   New York, NY 10007

                     Re:   Starr Indemnity & Liability Company v. Brightstar Corp., et al.,
                           1:13-cv-08580-GWG (S.D.N.Y.)

   Dear Judge Gorenstein,

          In the above-referenced action, this firm represents defendants Brightstar Corp. &
   Brightstar Germany GmbH (collectively, "Brightstar"), along with the law firms Barnes &
   Thornburg LLP and Quintairos, Prieto, Wood & Boyer P.A. Pursuant to Rule 1(E) of the Court's
   Individual Practices, Brightstar writes to respectfully request an extension of time, to and
   including August 9, 2019, within which to file any motion for reconsideration of the Court's
   opinion and order dated July 12, 2019.

           In light of Local Civil Rule 6.3, this request would be an extension of 14 days. Brightstar
   considers this additional time necessary, particularly given the volume of the six underlying
   briefs and the time since such briefing concluded in July 2018. Neither party has previously
   sought an extension of the deadline at issue. And Starr Indemnity & Liability Company has
   advised that it does not oppose this request.

                                                        Respectfully submitted,


                                                        /s/ Vivian Costandy Michael
                                                        Vivian Costandy Michael

   cc: All counsel of record by ECF




New York, NY  Los Angeles, CA  Stamford, CT  Washington, DC  Newark, NJ  Philadelphia, PA
